DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species VI, a compression article shown in figures 64A-64E in the reply filed on 17 September 2021 is acknowledged. Applicant identifies claims 31-50 as encompassing the elected species. However, a review of the disclosure shows that claims 36, 42, 43, and 46-50 are not drawn to the elected species, as set forth below. Claims 36, 42, 43, and 46-50 are withdrawn by the Examiner for being drawn to a nonelected species.
	Claim 36 is not drawn to the elected embodiment. Claim 36 requires at least one of a thigh support element, shin support element, or spine support element. Figures 64A-64E do not show any of the thigh support element, shin support element, or spine support element. Based upon the disclosure, claim 36 is drawn to Species 5 shown in figures 61A-62C. Para. 0162 of the present specification discloses this embodiment has the “a thigh support 6102, a shin support 6103, and a spine support 6104.”
Claims 42 and 43 are not drawn to the elected embodiment. Claim 42 requires an adjustable tensioner, and claim 43 further limits the adjustable tensioner to being a  6204, and an ankle tensioner 6205.”
Claims 46-48 are not drawn to the elected embodiment. Claim 46 requires an adjustment strap for securing the neck support device to the base layer. Based upon the disclosure, claim 46 is drawn to Species 5. Para. 0164 of the present specification describes the embodiment including base layer 6120 and discloses, “In some embodiments, at least one of the support element, the compression element, and the gripping element is removably attached to the base layer 6120 by a fastener, optionally wherein the fastener comprises a strap a buckle, a hook and loop fastener, a zipper, a button, a hook, an eye, a lace, a magnet, a clasp, a clip, a screw, a bolt, a nut, a tie, or any combination thereof.” It is noted that para. 0216 which describes the elected embodiment does disclose a strap; however, the strap in para. 0216 is for the neck compression element 6441 6442 and is not “for securing the neck support device to the base layer” as required by claim 46. Furthermore, the para. 0216 strap does not use a fastener or a hook and loop fastener as required by claims 47 and 48. Claims 47 and 48 are withdrawn for depending from non-elected base claim.
Claim 49 is not drawn to the elected embodiment. Claim 49 requires a spinal support element. Figures 64A-64E do not show a spinal support element. Based upon the disclosure, claim 49 is drawn to the spinal support device 100 of Species 1 shown in figures 1-13, the spinal support device 200 of Species 2 shown in figures 14-
Claim 50 is not drawn to the elected embodiment. Claim 50 requires an integrated harness. Figures 64A-64E do not show a harness. Based upon the disclosure, claim 50 is drawn to the harness 395 of Species 3 shown in figs 36 and 37 (see para. 0134, 0136, 0145) or the harness 422 of Species 4 shown in figs 40, 41, 58-60 and described in para. 0149, 0152, 0156-0160). There is no disclosure of the elected species comprising an integrated harness.
The requirement is made final.

Status of Claims
Claims 1-30 are previously canceled and claims 36, 42, 43, and 46-50 are presently withdrawn, leaving claims 31-50 pending with claims 31-35, 37-41, 44, and 45 presented for examination.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 6421 in fig 64C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing 

Specification
The use of the term LYCRA and VELCRO, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 31-35, 37-41, 44, and 45 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 31 recites the human anatomy “a body surface” and “the body surface” which is non-statutory subject matter. This rejection may be overcome by amending the recitations to proper functional recitations (e.g., “adapted to” recitations).
Claims 32-35, 37-41, 44, and 45 are rejected for depending from a rejected base claim.
Claims 37 and 38 recite the human anatomy “a neck” which is non-statutory subject matter. This rejection may be overcome by amending the recitations to proper functional recitations (e.g., “adapted to” recitations).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-35, 37-41, 44, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “a body surface” and “the body surface;” however, from the disclosure it appears that the body surface of the subject is not intended to be structurally recited and is intended to be functionally recited. This rejection may be overcome by amending the recitations to proper functional recitations (e.g., “adapted to” recitations).
Claims 32-35, 37-41, 44, and 45 are rejected for depending from a rejected base claim.
Claims 37 and 38 recite “a neck;” however, from the disclosure it appears that the neck of the subject is not intended to be structurally recited and is intended to be functionally recited. This rejection may be overcome by amending the recitations to proper functional recitations (e.g., “adapted to” recitations).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-35, 37-41, 44, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9-12, and 17 of U.S. Patent No. 10441870. Although the claims at issue are not identical, they are not patentably distinct from each other.
The parent application, 15/997,516, now US 10441870 B2, is also drawn to the embodiment shown in figures 64A-E, as set forth in the nonfinal rejection of 15/997,516 dated 8/30/2018 under the heading “Election/ Restrictions.” Furthermore, the claims of the parent application are narrower than the present claims; therefore, the parent claims anticipate the present claims.
Present application 16/510,670
Reference patent US 10441870 B2
31. (Previously Presented) An article wearable by a subject, comprising:(a) a base layer having an interior surface and an exterior surface, wherein the interior surface has a first coefficient of friction (pl) relative to a body surface of the subject; (b) a neck support device coupled to the base layer, the neck support device comprising a non-Newtonian material; and (c) at least one gripping element coupled to the interior surface of the base layer, wherein the at least one gripping element is configured to contact a body of the subject, and wherein the at least one second coefficient of friction (p2) relative to the body surface, wherein p2 is greater than pl.
article wearable by a subject, comprising: a) a base layer having an interior surface and an exterior surface, wherein the interior surface has a first coefficient of friction (.mu.1) relative to a body surface of the subject, and wherein the base layer has a first modulus of elasticity (E1); b) at least one gripping element coupled to the interior surface of the base layer, wherein the at least one gripping element is configured to contact a body of the subject, and wherein the at least one gripping element has a second coefficient of friction (.mu.2) relative to the body surface, wherein .mu.2 is greater than .mu.1; c) at least one compression element coupled to the base layer, wherein the at least one compression element has a second modulus of elasticity (E2) that is greater than E1; and d) at least one support element comprising a neck support element integrated into the base layer, the neck support element comprising a force-reactive polymer comprising a non-Newtonian material…
elastomeric polymer.
3. The article of claim 1, wherein the at least one support element comprises an elastomeric polymer.
33. (Previously Presented) The article of claim 32, wherein the elastomeric polymer forms a foam matrix comprising the non-Newtonian material.  

4. The article of claim 3, wherein the elastomeric polymer forms a foam matrix comprising the non-Newtonian material.
34. (Previously Presented) The article of claim 33, wherein the non-Newtonian 


35. (Previously Presented) The article of claim 31, wherein the neck support device comprises a pouch encapsulating the non-Newtonian material.  

6. The article of claim 1, wherein the at least one support element comprises a pouch encapsulating the non-Newtonian material.
37. (Previously Presented) The article of claim 31, wherein the neck support device comprises a penannular collar that is anatomically complementary with a neck of the subject.  

9. The article of claim 1, wherein the neck support element comprises a penannular collar member having a shape that is configured to be anatomically complementary with the neck of the subject.
38. (Previously Presented) The article of claim 31, wherein the neck support device comprises a force-reactive polymer positioned around a rear and lateral sides of a neck of the subject, wherein the force-reactive polymer comprises the non-Newtonian material.  

1. “the neck support element comprising a force-reactive polymer comprising a non-Newtonian material”
10. The article of claim 1, wherein the neck support element is configured to be positioned around a rear and lateral sides of the neck of the subject.


Capable of exerting, as this is a functional of the material disclosed in claims 11 and 12.
40. (Previously Presented) The article of claim 31, wherein the at least one gripping element comprises a surface that is textured in a manner to exert a tangential force upon the body surface of the subject.  

12. The article of claim 1, wherein the at least one gripping element comprises a textured surface.
41. (Previously Presented) The article of claim 31, wherein the at least one gripping element comprises a shoulder gripping element, an arm gripping element, a forearm gripping element, a chest gripping element, a rib gripping element, a thigh gripping element, a shin gripping element, a knee gripping 


44. (Previously Presented) The article of claim 31, wherein the article comprises a long- sleeve shirt, a short-sleeve shirt, a no-sleeve shirt, or a full body suit.  

17. The article of claim 1, wherein the article comprises a long-sleeve shirt, a short-sleeve shirt, a no-sleeve shirt, a pair of pants, or a full body suit.
45. (Previously Presented) The article of claim 31, wherein the article is a compression shirt.

1. “at least one compression element”
17. The article of claim 1, wherein the article comprises a long-sleeve shirt, a short-sleeve shirt, a no-sleeve shirt, a pair of pants, or a full body suit.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-35, 39-41, 44, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mickle (US 20060272071 A1) in view of Barron et al. (US 20150016885 A1, hereinafter, “Barron”).

As to claim 31, Mickle discloses an article wearable by a subject (“Garment having improved contact areas,” title), comprising:(a) a base layer having an interior surface and an exterior surface (garment 100), wherein the interior surface has a first coefficient of friction (pl) relative to a body surface of the subject (paras. 0019 and 0020 disclose the material of the garment which would include the interior surface of the garment); and (c) at least one gripping element coupled to the interior surface of the base layer (para. 0028 discloses, “Gripping members 110 may also be positioned on an inside of the garment”), wherein the at least one gripping element is configured to contact a body of the subject (capable of contacting a body of the subject, such as when the garment 100 is worn without an additional layer between the body and garment), and wherein the at least one gripping element has a second coefficient of friction (p2) relative to the body surface (paras. 0022-0024 disclose the material of the gripping element), wherein p2 is greater than pl (paras. 0010, 0019, 0020, and 0028).

Mickle does disclose a support device (protective pads 314, para. 0029 discloses pads “commonly used by football players”) coupled to the base layer (coupled to the extent they are worn in combination and connected together via friction pads 110 or other fasteners as shown in figs 3 and 5B), but not specifically a neck support device. It is noted that providing football players with a neck support device is known in the art.
Barron teaches a neck support device (para. 0140 discloses, “Neck Braces”), the neck support device comprising a non-Newtonian material (para. 0017).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to couple to the article of Mickle a neck support device comprising a non-Newtonian material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to couple to the article of Mickle a neck support device comprising a non-Newtonian material, for protecting the neck of the wearer.

As to claim 32, Mickle as modified discloses the article of claim 31, wherein the neck support device comprises an elastomeric polymer (Barron paras. 0048-0059).  



As to claim 34, Mickle as modified discloses the article of claim 33, wherein the non-Newtonian material is a shear thickening non-Newtonian fluid (Barron para. 0028, 0034-0047, and 0116).  

As to claim 35, Mickle as modified discloses the article of claim 31, wherein the neck support device comprises a pouch encapsulating the non-Newtonian material (Barron para. 0028-0059).

As to claim 39, Mickle as modified discloses the article of claim 31, wherein the at least one gripping element is formed of a material configured to exert a normal or a tangential force upon the body surface of the subject to reduce shifting of the article across the body surface of the subject (capable of exerting, Mickle paras. 0022-0024 disclose the material of the gripping element).  

As to claim 40, Mickle as modified discloses the article of claim 31, wherein the at least one gripping element comprises a surface that is textured in a manner to exert a tangential force upon the body surface of the subject (capable of exerting, Mickle para. 0026 discloses textures including oval and rectangular shapes).  



As to claim 44, Mickle as modified discloses the article of claim 31, wherein the article comprises a long- sleeve shirt (Mickle fig 1A), a short-sleeve shirt, a no-sleeve shirt, or a full body suit.  

As to claim 45, Mickle as modified discloses the article of claim 31, wherein the article is a compression shirt (Mickle discloses a shirt in fig 1A, and the materials disclosed in Mickle para. 0019 have a degree of elasticity which render the shirt capable of compressing).

Claims 37, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mickle (US 20060272071 A1) in view of Barron et al. (US 20150016885 A1, hereinafter, “Barron”) as applied to claim 31 above, and further in view of Husain (US 20130055492 A1).


Even though Mickle as modified by Barron does not expressly disclose the neck support device/ neck brace comprises a penannular collar that is anatomically complementary with a neck of the subject, this structure is known in the art.
Husain teaches a similar neck support device (“Neck and cervical spine protector device for dispersing axial compressive forces,” title) including a penannular collar that is anatomically complementary with a neck of the subject (neck protection collar 100, see figs 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the neck support device/ neck brace comprising a penannular collar that is anatomically complementary with a neck of the subject, for wrapping, supporting, and surrounding the neck of the user (Husain abstract).

As to claim 38, Mickle as modified does not disclose the article of claim 31, wherein the neck support device comprises a force-reactive polymer positioned around a rear and lateral sides of a neck of the subject, wherein the force-reactive polymer comprises the non-Newtonian material.
Even though Mickle as modified by Barron does not expressly disclose the neck support device/ neck brace positioned around a rear and lateral sides of a neck of the subject, this structure is known in the art.
Neck and cervical spine protector device for dispersing axial compressive forces,” title) including a force-reactive polymer (para. 0019, 0020, and 0026) positioned around a rear and lateral sides of a neck of the subject (figs 1-3), wherein the force-reactive polymer comprises the non-Newtonian material (Husain para. 0019, 0020, and 0026 as well as the teachings of Barron set forth in the rejection of claim 31 above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the neck support device comprises a force-reactive polymer positioned around a rear and lateral sides of a neck of the subject, wherein the force-reactive polymer comprises the non-Newtonian material, for the purpose of wrapping, supporting, and surrounding the neck of the user (Husain abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732